DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ability to adjust both height and width with the connector of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 (List all the claims by number please)are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, it is unclear how the connector attached to the first and second sections is capable of adjusting both height and width of the device. The device appears capable of moving the first and second sections further apart which would increase the height, but it is unclear how it could increase the width of the mask except by moving the mask out of alignment with the face (i.e. the upper portion moves to the left and the lower portion to the right).Need some explanation of why. How does it appear to work from the drawings and spec?
2-18 are rejected for depending from, and therefore requiring all of the limitations of a claim which is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050187502 A1 (Krempel et al.) hereinafter Krempel in view of US 3971387 A (Mantell), hereinafter Mantell.

Mantell teaches a face mask with a first section (1) above the eyes, a second section (16) below the eyes. Mantell further teaches that the first section comprises a connector (18,22) and the second section comprises a corresponding connector (Col. 2: lines 5-7, 14-16), and the first section is connected by the connector of the first section to the connector of the second section, Through adjustment of the hook and loop fasteners (18,22) connecting the nose member (16) to the side portion (5) a height and width of the face mask is selectively variable by location of the connector of the first section relative to a location of the connector of the second section.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krempel to incorporate the teachings of Mantell to customize the fit for the user.

Regarding claim 4, Krempel in view of Mantell teaches a face mask as described in Claim 1. Krempel further teaches that the plurality of sections further comprises a 
Mantell teaches a face mask with a first section (1) above the eyes, a second section (16) below the eyes. Mantell further teaches that the first section comprises a connector (18, 22) and the second section comprises a corresponding connector (Col. 2: lines 5-7, 14-16), and the first section is connected by the connector of the first section to the connector of the second section. Through adjustment of the hook and loop fasteners (18,22) connecting the nose member (16) to the side portion (5) a height and width of the face mask is selectively variable by location of the connector of the first section relative to a location of the connector of the second section. By combining the plurality of sections of Krempel with the adjustability of Mantell, the device has an increased ability to customize its fit based on the user’s requirements.  Should include some motivation and rationale for combining here; mainly because it’s not totally clear if the limitations are covered by the combination proposed for claim 1. Make sure when you’re making a combination that you are really clear about what parts are being combined/replaced etc. (not sure if you wanted a separate “It would have been obvious…” statement but I can easily change that.

Regarding claims 5 and 6, Krempel in view of Mantell teaches the face mask as described in Claim 1. Mantell further teaches the connector of the first section is hook material or loop material (Col. 2: lines 19-21) and the corresponding connector of the 

Regarding claim 9, Krempel in view of Mantell teaches a face mask as described in Claim 1. The mask of Krempel further comprises absorbent pads [0021] which are capable of performing the claimed function of a secondary mask. The absorbent pads are designed to be removably connected to each section of the outer mask [0021, 0110] via the fluid passageway regions on each side of the outer mask (corresponding to the claimed “mask formed of an absorbent material and selectively attached by a plurality of fasteners to the first section of the plurality of sections and the second section of the plurality of sections and behind the first section of the plurality of sections and the second section of the plurality of sections” feature). Said pads are configurable to the patient’s anatomy [0111] allowing for the inner mask to be any shape covering portions of the face [0108].
 
Regarding claim 10, Krempel in view of Mantell teach a face mask as described in Claim 4. The mask of Krempel further comprises absorbent pads [0021] which are capable of performing the claimed function of a secondary mask. The absorbent pads are designed to be removably connected to each section of the outer mask [0021, 0110] via the fluid passageway regions on each side of the outer mask sections (corresponding to the claimed “a mask formed of an absorbent material and selectively attached by a plurality of fasteners to the first section of the plurality of sections, the second section of the plurality of sections, and the second section of the plurality of 

Regarding claim 11, Krempel in view of Mantell teach a face mask as described in Claim 1. The mask of Krempel further comprises absorbent pads [0021] which are capable of performing the claimed function of a secondary mask. The absorbent pads are designed to be removably connected to each section of the outer mask [0021, 0110] via the fluid passageway regions on each side of the outer mask sections (corresponding to the claimed “a mask formed of an absorbent material and selectively attached by a plurality of fasteners to the first section of the plurality of sections and the second section of the plurality of sections and behind the first section of the plurality of sections and the second section of the plurality of sections, wherein the mask formed of an absorbent material comprises an opening corresponding to a portion of the first section of the plurality of sections that is spaced apart from the second section of the plurality of sections” feature). Said pads are configurable to the patient’s anatomy [0111] allowing for the inner mask to be any shape covering portions of the face [0108]. By configuring the pads to contact the skin of the patient in a customizable way [0099] that can either cover or expose the eyes [0016], these pad(s) inherently are capable of comprising an opening corresponding to a portion of the first section as claimed by the applicant.



Regarding claim 13, Krempel in view of Mantell teach a face mask as described in Claim 1. Krempel teaches that a multi-layered mask [0086], wherein each section of the plurality of sections comprises gas permeable elastomer [0090].  

Regarding claim 14, Krempel in view of Mantell teach a face mask as described in Claim 1. Krempel teaches that a multi-layered mask [0086], wherein each section of the plurality of sections comprises silicone [0090].  

Regarding claim 18, Krempel in view of Mantell teaches a face mask as described in Claim 1, wherein the plurality of sections further comprises a third section (1707) that is constructed and arranged for positioning below the second section (1705) of the plurality of sections. Krempel further teaches the ability to adjust the fit of the sections of the face mask [0167] and use of a support structure for adjusting the fit [0023]. The use of adjustable splints that are connected to the mask via adjustable means (such as hook and loop). Krempel fails to explicitly teach the use of connectors which allow for adjustment of a height and width of the face mask.
Mantell teaches a face mask with a first section (1) above the eyes, a second section (16) below the eyes. Mantell further teaches that the first section comprises a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Krempel in view of Mantell to extend the adjustable nature between sections of one and two to also exist between sections two and three to enhance the customization of fit for the user. 

Claims 2, 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krempel in view of Mantell and further in view of US 20170231813 A1 (Huang, et al.) hereinafter Huang.

Regarding claim 2, Krempel in view of Mantell teaches the face mask as described in Claim 1, but fails to teach the first section comprises a left section and a right section.
Huang teaches  a face mask (Fig. 5) comprising a left section (116) and a right section (126), wherein the left section of the first section comprises a connector and the right section of the first section comprises a corresponding connector, and the right section of the first section is connected by the connector of the right section of the first section to the connector of the left section of the first section, and wherein a width of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krempel in view of Mantell to incorporate the teachings of Huang to further split the sections to include a left and right section. Krempel teaches use of greater than three sections [0052] (Fig. 16A/B, 17) and that their adjustable design allows more convenience in fitting to the shape of the face [0069]. It would have been obvious to a person having ordinary skill in the art to combine the multi-sectioned device described by Krempel in view of Mantell to include the left and right sections of Huang to further enhance the customization of fit for the user.

Regarding claim 3, Krempel in view of Mantell teaches the face mask of claim 1 and further teaches a plurality of sections (corresponding to the claimed first and second sections) but fails to teach the first and second sections having a left and right section.
Huang teaches  a face mask (Fig. 5) comprising a left section (116) and a right section (126), wherein the left section of the first section comprises a connector and the right section of the first section comprises a corresponding connector, and the right section of the first section is connected by the connector of the right section of the first section to the connector of the left section of the first section, and wherein a width of the first section is selectively variable by location of the connector of the right section of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krempel in view of Mantell to incorporate the teachings of Huang to further split the first and second sections to include a left and right section. Krempel teaches use of greater than three sections [0052] (Fig. 16A/B, 17) and that their adjustable design allows more convenience in fitting to the shape of the face [0069]. It would have been obvious to a person having ordinary skill in the art to combine the multi-sectioned device described by Krempel in view of Mantell to include the left and right sections of Huang to further enhance the customization of fit for the user.

Regarding claim 16, Krempel in view of Mantell teaches the face mask as described in claim 1 but fails to teach use of a loop for securing the mask to the ears of a user.
Huang teach a mask (Fig. 17) wherein a first loop (322) extends from a right side of the face mask and a second loop (322) extends from a left side of the face mask and wherein the first loop and the second loop are constructed and arranged to surround ears of a user [0081].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krempel in view of Mantell to incorporate the teachings of Huang to include loops on the device as this 

Regarding claim 17 Krempel in view of Mantell teaches the face mask as described in Claim 1, containing a first, second and third section but fails to teach the left and right split of said sections. 
Huang teaches  a face mask (Fig. 5) comprising a left section (116) and a right section (126), wherein the left section of the first section comprises a connector and the right section of the first section comprises a corresponding connector, and the right section of the first section is connected by the connector of the right section of the first section to the connector of the left section of the first section, and wherein a width of the first section is selectively variable by location of the connector of the right section of the first section relative to a location of the connector the left section of the first section [0116-0117].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krempel in view of Mantell to incorporate the teachings of Huang to further split the first, second and third sections to include a left and right section. Krempel teaches use of greater than three sections [0170] and that their adjustable design allows more convenience in fitting to the shape of the face [0069]. It would have been obvious to a person having ordinary skill in the art to combine the multi-sectioned device of Krempel in view of Mantell to include the left and right sections of Huang to further enhance the customization of fit for the user.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krempel in view of Mantell  and further in view of US 20140318565 A1 (Ito, et al.), hereinafter Ito.
Regarding claim 15 Krempel in view of Mantell teaches the mask of claim 1 but fails to teach each section of the plurality of sections comprises rubber. 
Ito teaches a cosmetic facial mask wherein each section of the plurality of sections comprises silicone or each section of the plurality of sections comprises rubber [0074]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krempel in view of Mantell to incorporate the teachings of Ito to replace the material used as a simple substitution of one material for another commonly used in the art to obtain the predictable result of an elastic mask capable of being worn in contact with the skin and easy to manufacture. Need to say what the predictable result is. 
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krempel in view of Mantell and further in view of US 20040013828 A1 (Tewes-Schwarzer), hereinafter Tewes-Schwarzer.
Regarding claim 7, Krempel in view of Mantell teaches the face mask as described in Claim 1 but fails to teach a portion of the first section of the plurality of sections is spaced apart from the second section.
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krempel in view of Mantell, with the teachings of Tewes-Schwarzer to form the mask with a first, second, and third, spaced apart, punched out sections, as claimed, with the reasonable expectation of improving the fit of the mask by providing additional adjustability to the user.
Regarding claim 8, Krempel in view of Mantell teaches a face mask as described in Claim 4, but fails to teach spacing between a portion of the sections.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krempel in view of Mantell, with the teachings of Tewes-Schwarzer to form the mask with a first, second, and third, spaced apart, punched out sections, as claimed, with the reasonable expectation of improving the fit of the mask by providing additional adjustability to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin J Klein/Primary Examiner, Art Unit 3781